DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.
 Response to Amendment
3.	The amendments to the claims filed on November 8, 2021 have been fully considered.  The amendments are not sufficient to overcome the 35 USC 112 rejection.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as failing to comply with the written description requirement.  Applicants had amended the claims to recite a definition for variable R2 and to include OH as an embodiment for variables R9 and R10.  However, neither amendment is supported by the original disclosure.  The original disclosure does not provide a definition of variable R2 nor a description of R9 and R10 as being OH.  As such, the amendment was determined to introduce new matter.
	Applicants argue that the amendment is supported by original claim 7 which provides a definition of R2 being at least alkyl.  Applicants also argue that as for support for R9 and R10 being OH, that is supported by at least the subgenus of 
    PNG
    media_image1.png
    94
    396
    media_image1.png
    Greyscale
 wherein if R9 is H then R9 and R10 would be OH.
	The arguments have been considered, however, they are not found to be persuasive.  It is noted that original claim 7 recites:

    PNG
    media_image2.png
    67
    421
    media_image2.png
    Greyscale
.  Original claim 7 is a subgenus of the present claim 1 which recites:

    PNG
    media_image3.png
    280
    466
    media_image3.png
    Greyscale
.  Thus, the definition of R2 in the narrower subgenus does not support that definition for the broader genus in claim 1.  
The definition of R9 and R10 in the subgenus of 
    PNG
    media_image1.png
    94
    396
    media_image1.png
    Greyscale
 does not provide support for the definition of R9 and R10 being OH in the broader genus of claim 1.  It is noted that the subgenus above is narrower than that of claim 1.  
For the reasons provided above, the 35 USC 112 rejection is maintained.  Claims 1-11 remain rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626